       Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 1 of 17



CILEKTI & COOPER, PLLC
Justin Cilenti (GC232 I)
Peter H. Cooper (Pl IC47 14)
I0 Grand Central
155 East 44'" Street - 6'11 Floor
New York. NY 1001 7
T. (2 12) 209-3933
F. (212)209-7102
info@jcpclaw.com
Auomeysfor Plai111!ff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------)(
GERMAN PUMA, on bchalfofhimself11nd                                         Case No. 19-CV-9824
others simil11rly situated.

                                    Plaintiff.                              Fl.SA COLLECTIVE
                                                                            ACTION COMPLAINT
         -against-

DREAM TEAM PARTNERS, LLC d/b/a
RICE 'N BRANS. and SALLY CHlRONIS.                                          Jury T rial
                                                                            Ocmanclcd
                               Defendants.
~--~--------~-----------~-------~--~-~-~~-------------------)(

         Plaintiff, GERMAN PUMJ\ (herci naner, ''Plaintiff"), on behalf of himself and

other similarly situated employees, by and through his undersigned attorneys. Cilenti &

Cooper, PLLC. fil es this Complaint against defendants DREAM TF.AM PARTNERS.

LLC d/b/a RICI.:: 'N BEANS ("DREAM TEAM"), and SALLY CHIRONIS (collectively.

the "Defendants") and states as follows:

                                          I NTRO D UCTION

         I.       Plaintiff alleges that. pursuant to the Fair Labor Standards Act,            a~

amended, 29 U.S.C. §§ 20 1 el         seq.   ("FLSA"). he is entitled to recover from Defendants:

(a) unpaid minimum wages, (b) unpaid overtime compensation. (c) liquidated damages,

(d) prejudgment and post-judgment interest, and (e) attorneys' foes and costs.
       Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 2 of 17



        2.       PlaintifT further alleges that, pursuant to the New York Labor Law, he is

entitled to recover f'rom De fendants : (a) unpaid minimum wages. (b) unpaid overtime

com pensation, (c) unpaid "spread of hours" prem ium for each day that his work shift

exceeded ten (10) hours. (cl) liquidated and statutory damages pursuant to the New York

Labor Law and the New York State Wage Then Prevention /\ct, (c) prejudgment and

post-judgment interest, and (f) attorneys' fees and costs.

                             JURISDICTION /\ND VENUE

        3.       Thi s Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§2 16(b), 28 U.S.C. §§ 1331. 1337 and 1343. and has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

        4.       Venue is proper in the Southern District pursuant to 28 U.S .C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                         PARTIES

            5.   Plaintiff is a resident of Queens County, New York.

            6.   Defendant, DREAM TE/\ M, is a domestic limi ted liability company

organized under the laws of the State of New York, with a principal pince of business at

744 Ninth Avenue, New York, New York 10019.

            7.   Defendant, DREAM TE/\M, owns and operates a 13razilian restaurant

known as " Rice ' n ijcans," located at 744 Ninth /\venue. New York. New York 10019

(the " Restaurant").

            8.   Defendant, SALLY CHJRON IS, is a member or DREAM TEAM and, as

such, is a partner, owner, director, proprietor, supervisor, and/or managing agent of




                                              2
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 3 of 17



DREAM TEAM. who actively participates in the day-to-day operations of the Restaurant

and acted intentionally and maliciously and is an employer pursuant to the FLSA, 29

U.S.C. § 203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2. as well as

New York Labor Law § 2 and the Regulations thereunder, and is jointly and severally

liable wi th DREAM TEAM.

       9.      Defendant, SALLY Cl ll RONIS , also owns and operates another

restaurant doing business as " Rice ' n Beans," located at 30-86 51" Street. Woodside,

New York 11377.

       10.     Defendant, SALLY CHIRONIS, exercises control over the terms and

conditions of the employees· employment at the Restaurant in that she has the power and

au thority lo: (i) hire and fire employees, (ii) determine rates and methods of pay. (iii)

determine work schedules, (iv) supervise and control the work of the employees. and (v)

create and maintain employment records.

        11.    Defendant. SALLY Cl llRONIS, is present on the premises of the

Restaurant on a daily basis, actively supervises the work of the employees, and mandates

that all issues concerning the employees' employment - including hours worked and pay

received - be authorized and approved by her.

        12.    Upon information and belief. at least within each of the three (3) most

recent years relevant to the allegations herein, DREAM TEAM was. and conti nues to be,

an "enterprise engaged in commerce" within the meaning of the FLSA in that it (i) has

and has had employees engaged in commerce or in the production of goods for

commerce, or that handle, sell, or otherwise work on goods or materials that have been




                                            3
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 4 of 17



moved in or produced for commerce. and (ii) has and has had an annual gross volume of

sales of not less than $500,000.

       13.     Sometime in or about the year 2000, Plaintiff was first hired to work at the

Restaurant to work as a non-exempt dishwasher, kitchen helper/food preparer, food

delivery worker, and porter.

       14.     Plaintiff worked at the Restaurant in those capacities until on or about

August 20, 20 19.

       15.     The work perfonned by PlaintilT w.is directly essential to the business

operated by Defendants.

        16.    Defendants knowingly and willfully refuse t-0 pay PlaintilT and others

similarly situated their lawfully earned min imum wages in direct contravention of the

FLSA and New York Labor Law.

        17.    Defendants knowingly and wi llfully refuse to pay Plaintiff and others

similarly situated his lawfully earned overtime compensation in direct contravention of

the F'LSA and New York Labor Law.

        I&.    Defendants knowingly and willfully refuse to pay PlaintilT and others

similarly situated his lawfully earned "spread of hours" premium in direct contravention

of the New York Labor Law.

        19.    Plaintiff has satisfied all condi tions precedent to the institution of this

action, or such conditions have been wa ived.

                               STATF.MF:NT OF FACTS

        20.    Defendant. SALLY CHIRONIS, hires employees to work as managers

and/or supervisors to participate in the day-to-day operation of the Restaurant.




                                             4
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 5 of 17



       21.     Defendant., SALLY CHIRON IS, herself also actively panicipates in the

day-to-day operation of the Restaurant. For instance, Ms. Chironis a lso personally hires

and fires employees. supervises and directs the work of the employe.:s. and instructs the

employees how lo perform their jobs.

       22.     Although Ms. Chironis provides managers with some authority to

effectively run the day-to-day operation of the Restaurant., Ms. Chironis is the individua l

that creates and implements all business polic ies and makes al l crucial business decisions,

including those concerning the number of hours the employees arc required to work,

amount of pay that the employees are entitled to receive. and the manner and method by

which the employees are to be paid.

       23.     In or about 2000, Plaintiff was hired to work al the Restaurant as a non-

exempt dishwas her, kitchen helper/food pre parer, food de livery worker. and porter.

       24.     Upon information and bel ief. Defendant SALLY ClllRONIS took over

ownership and operational control of the Restaurnnt in or about 20 I 0.

       25.     Plaintiff worked at the Restaurant unti l on or about August 20, 20 19.

       26.     Plai ntiff worked solely for Defondants throughout the relevant statutory

limitations period.

       27.     Plaintiff worked over fony (40) hours per week.

        28.    From the beginning of the relevant six (6) year limitations period

beginning in October 20 13 and conti nuing through the remainder of' his employment on

or about August 20, 2019, Plaintiff worked fi ve (5) days per week, and his work shifl

consist of eleven ( 11) hours per day Monday through Thursday from 12:00 p.m. until




                                              5
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 6 of 17



11 :00 p.m., and lwclve ( 12) hours on Friday from 12:00 p.m. uni ii 12:00 a.m., thereby

working approximately fifty-six (56) hours per week.

        29.     Plain ti ff was not required lo punch a time clock or other time-recording

device at the start and e nd of his daily work shift.

        30.     Dcfendan1s create weekly written work schedules for its employees.

        31.     More than two (2) hours and/or lwcnty percent (20%) of Plaintiff's work

shift was spent performing non-tipped work.

        32.     From the beginning of the relevant six (6) year lim itations period

beginning in Oe1ober 2013 and continuing through in or about December 2013. Plaintiff

was not paid proper overtime compensation. During this period. Plaintiff was paid, by

check, at the rate of' $300 per week straight time for all hours worked. Work performed

above forty ( 40) hours per week wm; not paid at the statutory rate   or time and one-half as
required by state and federal law.

        33.     Beginning in or about January 2014 and continuing through in or abou1

December 2015, Plaintiff was not paid proper overtime compensation.              During this

period, Plaintiff was paid, by check, at the rate of $350 per week straight time for all

hours worked. Work performed above forty (40) hours per week was not paid at the

statutory rate of time and one-half as required by s1a1e and federal law.

        34.     Beginning in or about January 2016 and continuing th rough in or about

December 2016, Plaintiff was not paid proper overtime compensation.              During this

period, Plaintiff was paid. by check, al the rate of $400 per week straight time for all

hours worked.      Work performed above forty (40) hours per week is not paid at the

statutory rate of time and one-half as required by state and federal law.




                                                6
       Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 7 of 17



        35.    Beginning in or about January 2017 and continuing through in or about

December 20 17, Plaintiff was not paid proper minimum wages and overtime

compensation. During this period, Plaintiff was paid. by check, ut the rate of $400 per

week straight tirnc for all hours worked. Work performed above forty (40) hours per

week is not paid at the statutory rate of time and one-half as required by state and federal

law.

        36.    Beginning in or about January 20 18 and continuing through in or about

April 20 19, Plaintiff was not paid proper minimum wages and overtime compensation.

During this period, Plaintiff was paid. by check. at the rate of $450 per wc.-ek straight time

for all hours worked. Work performed above forty (40) hours per week is not paid at the

statutory rate of time and one-half as required by state and federal law.

        37.    Beginning in or about May 20 19 and continuing through present time,

Plaintiff is not being paid proper minimum wages and overtime compensation. During

this period. PlaintifTis being paid, by check. at the rate of$500 per week straight time for

all hours worked. Work performed above forty (40) hours per week is not paid at the

statutory rate of time and one-half as required by state and federal law.

        38.     Upon paying Plaintin· hiti wages each week, Defendants failed to provide

Plaintiff with a wage statement setting forth. among other things, Plaintilrs gross wages.

deductions, and net wages.

        39.     Defendants knowingly and willful ly operate their business with a policy of

not paying either the FLSA minimum wage or the New York Stole minimum wage to

Plaintiff and other similarly situated employees.




                                               7
        Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 8 of 17



         40.    Defendants knowingly and willfully operate their business wilh a policy of

not paying Plaintiff and other similarly situated employees either the FLSA ovenime rate

(of time and one-half), or the New York State overtime rate (of time and one-half), in

direct violation of the FLSA and New York Labor Law and the supporting federal and

New York State Department of I .abor Regulations.

         4 1.   Defendants knowi ngly and willfully operate their business wilh a policy of

not paying Plaintiff and other simi larly situated employees a "spread of hours" premium

for each day that their work shift exceeds ten (10) hours. in direct violation of the New

York Labor Law and the supporting New York State Department of Labor Regulations.

         42.    At all relevant times, upon information and belief, and duri ng the course

of Plain Ii ff's employment, the Defe ndants failed to maintain accurate and sufficient time

and pay records .

                       COLLECTIVE ACTION ALLEGATIONS

         43.    Plaintiff brings this action individually and as class representative on

behalf of himself and all other current and former non-exempt employees who have been

or were employed by Defendants between October 24, 2016 through the date that the opt-

in period expires as ultimately set by the Court (the "Collective Action Period"), and who

were compensated at rates less than the statutory minimum wage rate and/or the statutory

overtime rate of time and one-ha lf for all hours worked in excess of fol'\y (40) hours per

workweek (the "Collective Action Members").

         44.    The collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts

U(>On   which the calculation of that number are presently within the sole control of the




                                             8
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 9 of 17



Defendants, upon infonnation and belief. there are more than twenty (20) Collective

Action Members who worked for Dcfendanls during the Collective Action Period, most

of whom wou ld not be likely to fil e individua l suits because they lack adequate financia l

resources, access to attorneys, or knowledge of their claims. Therefore. Plaintiff submits

that this matter should be cenified as a collective action under the FLSA, 29 U.S.C. §

216(b).

          45.   Plaintiff will fairly and adequately protect the interests of the Collective

Action Members and has retained counsel that is experienced and competent in the fields

of employment law and class action litigation. Plaintiff has no interests that are contrary

to or in conflict with those members of this collective action.

          46.   Th is action should be certified as a c-0llective act ion because the

prosecution of separate actions by individual members of the class wot1ld create a risk of

either inconsistent or varying adjudications with respect to individual members of the

class, or adjudications with respect to individual members of the class that would as a

practical matter be dispositive of the interests of the other members not parties to the

adjudication, or substantially impair or impede their ability to protect their interests.

          47.   /\collective action is superior to other available methods for the fair and

efficient adjudication of this   controver~y.   since joinder of all members is impracticable.

Furthermore, inasmuch as the damages suffered by individual Collective Action

Members may be relatively small , the expense and burden of individua l litigat ion make it

virtually impossible for the members of the co llective action to ind ividually seek redress

for the wrongs done to them. There will be no difficulty in the management of this action

as a collective action.




                                                 9
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 10 of 17



       48.    Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendants

have acted on grounds generally applicable to all mem bers.          Among the common

questions of law and fact common to Plaintiff and other Collective Action Members are:

              a.      Whether Defendants employed Plaintiff and the Collective Action

                      Members within the meaning of the FLSA;

              b.      Whether Defendants failed to keep true and accurate wage and

                      hour records for all hours worked by Plaintiff and the Collective

                      Action Members;

              c.      What proof of hours worked is sufficient where the employer fai ls

                      in its duty to maintain time records;

              d.      Whether Defendants failed to pay Plaintiff and the Collective

                      Action Members min imum wages, in violation of the FLSA and

                      the regulations promu lgated thereunder;

              e.      Whether Defendants failed to pay Plaintiff and the Collective

                      Action Members overtime compensation for all hours worked in

                      excess of forty (40) hours per workweek, in violation of the FLSA

                      and the regu lations promulgated thereunder;

              f.      Whether Defendants' violations of the FLSA are willful as that

                      terms is used within the context of the FLSA; and,

              g.      Whether Defendants are liable for all damages cla imed hereunder,

                      inc luding but not limited to compensatory, liqu idated and statutory

                      damages, interest, attorneys' fees, and co~ts and d isbursements.




                                            10
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 11 of 17



       49.      Plaintiff knows of no difficulty that wi ll be encountered in the

management of this litigation that would preclude its maintenance as a collective action.

       SO.      Pla intiff and others simi larly situated have been substantially damaged by

Defendants' wrongful conduct.

                               STATEMENT OF CLAIM

                                         COUNT I
                       IViolation of the Fair Labor Standards Act)
       51.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs" I" thJough "50" of this Complaint as if fully set forth Iierein.

       52.      At all relevant times, upon information and bel iet: Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for conunerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff and the Collective Action Members are covered individuals within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       53.      Al a ll relevant times, Defendants employed Plaintiff and the Collective

Action Members within the meaning of the FLSA.

       54.      Upon information and belief, at least within each of the three (3) most

recent years, DREAM TEAM has had annual gross revenues in excess of $500,000.

       55.      Defendants had, and continue to have, a p0licy and practice of refusing to

pay the statutory minimum wage to Plaintiff and the Collective Action Members for

hours worked.

       56.      Defendants willfully fai led to pay Plaintiff and the Collective Action

Members minimum wages in the lawful amount for hours worked.




                                              II
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 12 of 17



       57.     Plaintiff and the Collective Action Members were enti tled to be paid at the

rate of time and one-half for all hours worked in excess of the max im um hours provided

for in the FLSA.

       58.     Defendants fai led to pay Plaintiff and the Collective Action Members

overtime compensation in the lawful amount for all hours worked in excess of the

maximum hours provided for in the FLSA.

       59.     Ai all relevant times, Defendants had, and continue to have a policy and

practice of refosing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff and the Collective Action Members for all hours worked in excess of

forty ( 40) hours per work week, which v iolated and continues lo vio late the FLSA, 29

U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)( l) and 215(a).

       60.     Defendants knowingly and willfully d isregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff <md the Collective Action

Members at the statutory mioimum wage rate and the statutory overtime rate of time and

one-half for all hours worked in excess of forty (40) hours per week, when they knew or

should have known such was due and that non-payment of minimum wages and overtime

compensation would financia lly inj ure Plaintiff and the Collective Action Members.

       61.     As a result of Defendants' fai lure to properly record, report, credit and/or

compensate its employees, includ ing Pla intiff and the Collective Action Members .

Defendants have foiled to make, keep and preserve records with respect to each of its

employees sufficient to determine the wages, hours and other conditi.ons and practices of

employment in violation of the FLSA, 29 U.S.A. §§ 201 et seq., including 29 U.S.C. §§

2 11(c)and 2 15(a).




                                            12
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 13 of 17



        62.      Defendants failed to properly disclose or apprise Plaintiff and the

Collective Action Members of their rights under the FLSA.

        63.      As a direct and proximate resu lt of Defendants' violation of the FLSA,

Plaintiff and the Collective Action Members are enti tled to liquidated damages pursuant

to the Fl ,SA.

        64.      Due to the reckless, willful and unlawful acts of Defendants, Plainti ff and

the Collective Action Members suffered damages in an amount not presently

ascertainable of unpaid minimum wages and overtime compensation. an equal amount as

liquidated damages, and prejudgment interest thereon.

        65.      Plaintiff and the Collective Action Members are entitled to an award of

their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 2 J6(b).

                                        COUNT II
                         !Violation of the New York Labor Law]

        66.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " I" through "65" of this Complaint as if full y set forth herein.

        67.      Defondants employ Plaintiff within the meaning of New York Labor Law

§§ 2 and 651.

        68.      Defendants knowingly and willfully violated Plainti ff's rights by failing to

pay him minimum wages in the lawful amount for hours worked.

        69.      Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay him overtime compensation at the rate of time and one-half for each hour worked in

excess of forty (40) hours in a workweek.

        70.      Employers are required to pay a "spread of hours" premium of one ( I)

additional hour's pay at the statutory minimu1J1 hourly wage rate for each day where the



                                              13
       Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 14 of 17



spread of hours in an employee's workday exceeds ten (10) hours. New York State

Department of Labor Regulations § 146-1.6.

        71.   Defendants knowingly and willfully vio lated Plaintiff's rights by failing to

pay him a "spread of hours" premium for each day that his work shift exceeded ten ( I 0)

hours pursuant to New York State Department of Labor Regulations.

        72.   Defendants failed to properly disclose or apprise Plaintiff of his rights

under the New York Labor Law.

        73.   Defendants failed to furn ish Plaintiff with a statement with every payment

of wages listing his gross wages, deductions and net wages, in contravention of New

York Labor L11w § 195(3) and New York State Department of Labor Regu lations § 146-

2.3.

        74.   Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other simi lar information in contravention of New York Labor Law §

661.

        75.   Defendants failed to establish, maintain, and preserve for not less than six

(6) years payroll records showing the hours worked, gross wages, deductions, and net

wages for each employee, in contravention of the New York Labor Law § 194(4), and

New York State Department of Labor Regulations § 146-2.1 .

        76.   Due to Defendants' New York Labor Law violations, Plaintiff is entitled

to recover from Defendants his unpaid minimum wages, overtime compensation, and

"spread of hours" premium, reasonable attorneys' fees, and costs and disbursements of

this action, pursuant to New York Labor Law§§ 663(1), 198.




                                            14
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 15 of 17



       77.     Plaintiff is also entitled to liquidated damages pursuant to New York

Labor Law§ 663(1), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.

                                 PRAYER FOR RELEIF

       WHEREFORE, Plaintiff: GERMAN PUMA, on behalf of himself and all

sim ilarly situated Collective Action Members, respectfully requests that this Court grant

the following relief:

       (a)     An award of unpaid minimum wages due under the FLSA and New York

               Labor Law;

       (b)     An award of unpaid overtime compensation due under the FLSA and New

               York Labor Law;

       (c)     An award of unpaid "spread of hours" premium due under the New York

               Labor Law;

       (d)     An award of liquidated damages as a result of Defendants' failure to pay

               minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

       (e)     An award of liquidated damages as a result of Defendants' failure to pay

               minimum wages, overtime compensation, and "spread of hours" premium

               pursuant Lo the New York Labor Law and the New York State Wage Theft

               Prevention Act;

       (f)     An award of statutory damages pursuant to the New York State Wage

               Theft Prevention Act;

       (g)     An award of prejudgment and post-judgment interest;




                                            15
     Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 16 of 17



        (h)    An award of costs and expenses associated with this action, together with

                reasonable attorneys' and expe1t fees; and

        (i)    Such other and further relief as this Court determines to be just and proper.

                                    .J URY OEMAN.D

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jmy on all issues.

Dated: New York, New York
       October 24, 2019

                                              Respectfully submitted,

                                              CILENTI & COOPER, PLLC
                                              Allorneys}or Plaintiff'
                                              I0 Grand Central
                                              155 East 44•h Street - 6' 11 Floor
                                              NcwYork, NY 100 17
                                              T. (212) 209-3933
                                              F. (212) 209-7102




                                             16
      Case 1:19-cv-09824-RA Document 1 Filed 10/24/19 Page 17 of 17




                                   CONSENT TO SUE UNDER
                                 FAIR L ABOR STANDARDS ACT

        I,       -~~
                   ~·--°""'
                        ~~£'~.~R_u.....&t=°'-;,__      _ __ _,             am an employee currently or
formerly employed by             --"~
                                    :::::..::'CL
                                              =--'~--"~
                                                      """'''"'"-' s=_ __   _ _ __ _ ,, and/or related

entities.    J   consent to be a plaintiff in the above-captioned action to collccl unpa id wages.

Dated: New York, New York
  f-/1<1        .2019
